                                                                           FILED
                                                                           F£B O6· 2019
                IN THE UNITED STATES DISTRICT COURT                   Cle~. U.s   .
                    FOR THE DISTRICT OF MONTANA                        District
                                                                               Of M
                                                                                      c
                                                                                District
                                                                                         oun
                                                                            Missou1~ntana
                          BILLINGS DIVISION

UNITED STATES OF AMERICA,                    CR 18-55-BLG-DWM

            Plaintiff,
                                             ORDER
     vs.

ERIC FRANKLIN ROSSER,

            Defendant.



      This matter comes before the Court on the United States' motion for a

preliminary order of forfeiture (Doc. 32). On October 9, 2018, the defendant

entered a plea of guilty to the Indictment filed on April 19, 2018, and conceded

the forfeiture of the property set forth in the Indictment. The defendant's guilty

plea and defendant's concession to the forfeiture provides a factual basis and

cause to issue a Preliminary Order of Forfeiture, pursuant to 18 U.S.C. § 2253(a).

      IT IS ORDERED:

      THAT the United States' motion (Doc. 32) is GRANTED;

      THAT defendant Eric Franklin Rosser's interest in the following

property is forfeited to the United States, in accordance with 18 U.S.C.

§ 2253(a): Apple MacBook Pro (serial number CO21HV2LTVAK).



                                         I
       THAT the United States Marshal Service, or its sub-custodian

shall, prior to disposition of the assets, seize the property subject to

forfeiture and further make its return to this Court as provided bylaw;

       THAT the United States shall provide written notice to all third-parties

asserting a legal interest in any of the above-described property and shall post on

an official government internet site http://www.forfeiture.gov for at least 30

consecutive days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

of Admiralty or Maritime Claims and Asset Forfeiture Actions, of the Court's

Preliminary Order and the United States' intent to dispose of the property in such

manner as the Attorney General may direct, pursuant to 18 U.S.C. § 982(b)(l)

and 21 U.S.C. § 853(n)(l), and to make its return to this Court that such action

has been completed;

       THAT upon adjudication of all third-party interests, if any, the Court

will enter a Final Order of Forfeiture.

       DATED this      5"~ay of February, 2019.




                                          Donald W. Molloy, District Judge
                                          United States District Court



                                            2
